Citation Nr: 1433688	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-47 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the March 2011 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  The hearing was scheduled for June 19, 2014; however, the Veteran cancelled the requested hearing.  The Board finds that the Veteran's request for a hearing has been withdrawn in accordance with 38 C.F.R. § 20.704(e).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for a bilateral foot disability, bilateral shoulder disability, gout, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence weighs against a finding that the Veteran's bilateral knee condition was incurred in or aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee condition have not been not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a March 2008 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In September 2009, the Veteran was afforded a VA examination to assess the nature and etiology of his bilateral knee condition.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a bilateral disability.  He contends that he injured his knees during active duty service and has had knee problems since service.

The Veteran's September 1970 and September 1971 pre-enlistment and enlistment examination reports reflect normal clinical findings for his lower extemities, and no knee condition was noted upon entry into service.  In a September 1970 Report of Medical History, the Veteran specifically checked "no" to questions on whether he has ever had swollen or painful joints, or has ever had a "trick" or locked knee.

Service treatment record reflects that in December 1976, the Veteran complained of pain and weakness in his right knee.  The examiner noted no swelling or tenderness to palpation, the Veteran's reports of pain when he bends down that is medial and lateral to the patella, and no history of trauma.  The Veteran was diagnosed with strained muscles, and was prescribed an Ace wrap.  

The Veteran submitted an August 2009 statement from a fellow service member which stated that the Veteran injured his left knee while playing basketball in the command intramural league.  At the time, the two men carpooled to work, and the fellow service member stated that he had to drive for a week following the Veteran's injury due to his left knee being swollen.

The Veteran's October 1980 separation examination report reflects that he had normal clinical findings for his lower extremities.  The examination report also noted that the Veteran was 36 pounds over the maximum allowable weight for his height.  No knee condition was noted on the separation examination report.

In September 2009, the Veteran underwent a VA joints examination where he stated he first injured his left knee in 1976.  He also reported hurting his knee in 1978 while playing basketball.  He did not seek medical treatment but instead used ice and took over-the-counter pain medications.  He reported having several episodes of left knee pain since this time.  In 2003, the Veteran reported stepping into a hole and falling on his knee, and told the examiner that because of his morbid obesity, he is not a surgical candidate.  Upon examination, the VA examiner noted that the Veteran walked with a slight limp that favors his left knee and leans to the right.  He did not use any ambulatory aids or a knee brace.  X-rays showed no evidence of acute fracture, dislocation or any osteoblastic/lytic lesions.  The examiner did not see any joint effusion or soft tissue calcification.  Narrowing of medial and femoropatellar joint space was noted along with hypertrophic spur formation and sclerosis of articular surfaces.  The visualized bones showed moderate osteopenia.  The examiner diagnosed the Veteran with severe osteoarthritis of both knees and moderate osteopenia, with degenerative changes that were worse on the left side.

The VA examiner concluded that the Veteran's current knee osteoarthritis and knee pain were not a result of acute injury sustained while in service.  In support of this conclusion, the VA examiner noted the Veteran's two reported injuries to his knees in 1976 and 1978, but stated that a review of the Veteran's claims file showed that the two knee injuries were acute in nature and resolved with no residuals.

The Board finds the September 2009 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's bilateral knee condition.

The Board finds that service connection for the Veteran's bilateral knee disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's bilateral knee condition arose during active service.  There is also no evidence revealing arthritis of the knees during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current bilateral knee disability is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a bilateral knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

In September 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral feet disability and gout.  The examiner noted the Veteran's reports of aching feet while in service and swelling of his left great toe.  A review of the Veteran's service treatment records revealed that the Veteran sought treatment for foot pain, and the VA examiner noted an elevated uric acid level of 8.5, done twice.  Examination of the Veteran's left foot showed no motor or sensory deficits of the left great toe.  There was no pain, swelling, redness, or heat noted at the left great toe, and the great toenail was missing.  

X-rays taken of the Veteran's feet revealed no acute fracture-dislocation or any major bony deformity.  There was a mild bunion deformity seen with degenerative arthritis of the first MTP joint.  Most of the intertarsal joints and the subtalar joint showed degenerative arthritis.  A large calcaneal spur was seen, and there was osteopenia visualized bones.  The examiner noted that the x-rays results showed "few age-appropriate changes."  The examiner also noted that the Veteran was diagnosed with gout as early as 1977, with elevated uric acid levels.  He also stated that the Veteran was asymptomatic.  

However, the VA examiner provided no opinion as to whether the Veteran's asymptomatic gout or arthritis of the feet were related to active duty service.  Because the examiner did not provide any etiology opinion concerning either condition, the VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new VA examination and opinion is needed to determine the nature and etiology of the Veteran's gout and any other diagnosed foot condition.

The Veteran has not been afforded VA examinations for his service connection claims for a bilateral shoulder condition or skin condition.  His service treatment records reflect that the Veteran sought treatment in January 1977 for shoulder pain and a burning sensation when standing.  The examiner noted that the shoulder and back appeared within normal limits, with no tenderness upon palpation or flexion.  The Veteran was diagnosed with muscle strain.  He again sought treatment in April 1980 for complaints of pain in his neck and shoulders the last three days.  Post service, a March 1991 private treatment record reflects that the Veteran complained of shoulder pain which his treating physician indicated was most likely muscular or chest wall in nature.  The Veteran is competent to report experiencing recurrent symptoms of shoulder pain since service.  Since there is evidence in the record that the Veteran suffers from shoulder pain which may be related to active duty service, Remand is required to determine the nature and etiology of any currently diagnosed shoulder condition.  McClendon v. Nicholson, 20 Vet App. 79 (2006).

The Veteran also maintains that he has suffered from recurring symptoms of a skin condition since service.  Service treatment records note that in January 1979, the Veteran sought treatment for complaints of skin irritation on and around his nose.  Following separation from active duty service, an October 1985 examination report from the Naval Reserves reflects that he had abnormal clinical findings for his skin on his nose.  The Veteran's post-service private treatment records show that he was treated in May 2002 for skin problems and was diagnosed with dermatofibroma and atypical lentiginous compound nevus.  The Veteran has also submitted photographs in support of his claim which appear to reflect that he presently has a skin condition around his nose.  The Veteran is competent to report experiencing recurrent symptoms of a skin condition since service.  Since there is evidence in the record that the Veteran has a skin condition which may be related to active duty service, Remand is required to determine the nature and etiology of any currently diagnosed skin condition.  McClendon, supra.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all VA and private medical care providers who treated the Veteran for any foot condition, gout, skin condition, or bilateral shoulder condition since October 2009.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's gout and any diagnosed condition of the feet.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Clearly describe any diagnoses related to the Veteran's feet.

b.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed foot condition is related to the Veteran's active duty service?

c.  Is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's gout is related to active duty service?  

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any diagnosed skin or bilateral shoulder disabilities.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of skin and bilateral shoulder disabilities, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's skin and shoulders.

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed skin disability had its onset in service, existed during service or is otherwise related to active service?

(c) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed shoulder disability had its onset in service, existed during service or is otherwise related to active service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's remaining claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


